DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-20 are currently pending.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lower sensors 272, middle portion 2456.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Regarding claims 8 and 16, both claims state, “one or more permanent magnets… magnetically oppose the one or more permanent magnets therein.” While in claims 6 and 14 the permanent magnets magnetically oppose the electro-magnets. How can a singular permanent magnet oppose itself? Is the intent actually that the one or more permanent magnets magnetically oppose the electro-magnets?
	Regarding claims 9 and 17, both claims recite the limitation, “wherein the magnetic guide comprises: a first pair of magnetic guides… and a second pair of magnetic guides.” How does the magnetic guide comprise a plurality of itself? Does the magnetic guide actually comprise pairs of electromagnets or permanent magnets? Or does the ESA comprise pairs of magnetic guides? For examination purposes it is interpreted that the ESA comprises pairs of magnetic guides. Clarification is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017087978 A1 (Marvin et al.) in view of US 8264311 B2 (Ito et al.).
	Regarding claim 1, Marvin et al. teach:

	a car frame (car frame 14) which translates along a guide rail (guide rail 20) during ascents or descents; 
	a safety (safety 24) disposed along the car frame to selectively engage with the guide rail to selectively permit vertical elevator car movement; 
	an electronic safety actuator (ESA) (electronic safety actuator 40, figure 2) configured to actuate the safety and comprising: 
		an ESA body (body A, image 1, below) secured to the car frame with horizontal 	maneuverability and defining a groove (groove B, image 1, below) through which the guide rail 	(20) translates during the vertical elevator car movement.

    PNG
    media_image1.png
    752
    344
    media_image1.png
    Greyscale

Image 1, Figure 3 (WO 2017087978 A1), Annotated by Examiner
	Marvin et al. do not teach:
		a magnetic guide operably disposed within the groove to exert magnetic force on the 	guide rail; and 

		a control system configured to control the magnetic guide to exert a magnetic force in 	accordance with reading of the sensor to maneuver the ESA body horizontally.  
	However, Ito et al. teach:
An electromagnetic guide device connected to an elevator car and corresponding with a guide rail; and
		a magnetic guide (left side of magnet unit 7, figure 4) operably disposed within the 	groove (space between sides of the guide device to accommodate the guide rail 3, see figure 4) 	to exert magnetic force on the guide rail; and 
		a sensor (sensor 2, figure 4) disposed within the groove  to sense horizontal distance 	between the guide rail and corresponding portions of the ESA body (see col. 4, line 65 through 	col. 5, line 3); and
		a control system (“control unit” col. 4 line 38) configured to control the magnetic guide 	to exert a magnetic force in accordance with reading of the sensor (col. 4, ll. 38-41, “the control 	unit controls the exciting currents of the magnet unit based on output signals from the 	sensors.”) to maneuver the ESA body horizontally (the sensor and control system of Ito et al. 	would allow control of horizontal displacement when coupled with the structure taught by 	Marvin et al.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the magnet units, sensor, and corresponding control unit of Ito et al. with the ESA body and safety taught by Marvin et al. to allow greater control over actuation of the safety. The opposing magnets and sensor of Ito et al. allow for precise distancing between the guide rail and the magnets on either side of the rail, with a high rate of controllability. Additionally, the system taught by Ito et al. offers improved stability and high efficiency.
claim 2, Marvin et al. further teach;
wherein the car frame (14), the safety (24) and the ESA (40) are provided in sets on opposite elevator car sides (see figure 1).  
	Regarding claim 3, Marvin et al. further teach;
wherein the ESA comprises a linkage (rod 80, figure 3) coupled to the ESA body (body A, via magnetic brake 44) and the safety (safety 24) for actuation of the safety.  
	Regarding claim 4, Marvin et al. further teach;
wherein the ESA body defines horizontal grooves (grooves C, image 1, above) through which a fastener (fastener D, image 1, above) extends into the car frame (14).  
	Regarding claim 5, Ito et al. further teach;
wherein the magnetic guide comprises one or more electro-magnets (electromagnets 71a, 73a, figure 6) respectively disposed in at least one of an upper portion of the groove, a lower portion of the groove and a middle portion of the groove (placement of magnet unit 7 could be situated in any of the upper, middle, or lower portions of the groove taught by Marvin et al.).  
	Regarding claim 6, Ito et al. further teach; 
wherein the magnetic guide (left side of magnet unit 7) further comprises one or more permanent magnets (permanent magnet 72a, figure 6) respectively disposed to magnetically oppose the one or more electro-magnets (col. 4, ll. 19-20, “first and second magnetic poles opposed to each other”).  
	Regarding claim 7, Ito et al. further teach:
wherein the magnetic guide (left side of magnet unit 7) comprises: 
	one or more electro-magnets (71a, 73a) disposed in an upper portion of the groove; and 
	one or more electro-magnets (71a, 73a) disposed in a lower portion of the groove.  
	Ito teaches the claimed electromagnets, except for the repetition of the magnets in an upper section and a lower section.  It would have been obvious to one having ordinary skill in the art at the 
	Regarding claim 8, Ito et al. further teach:
wherein the magnetic guide (7) comprises: 
		one or more permanent magnets (72a) disposed in the upper portion of the groove 	to magnetically oppose the one or more permanent magnets (72a) therein; and 
		one or more permanent magnets (72a) disposed in the lower portion of the groove 	to magnetically oppose the one or more permanent magnets therein (corresponding poles 7a 	and 7b oppose each other).  
	Regarding claim 9, Ito et al. further teach:
wherein the magnetic guide comprises: 
	a first pair of magnetic guides (left side of magnet unit 7 and right side of magnet unit 7, figure 6) disposed on opposite sides of an upper portion of the groove; and a second pair of magnetic guides (left side of magnet unit 7 and right side of magnet unit 7, figure 6) disposed on opposite sides of a lower portion of the groove.  
	Regarding claim 10, Ito et al. further teach:
wherein the control system (control unit) is configured to control the magnetic guide to increase the magnetic force (“control unit for controlling exciting currents to electromagnets of the magnet units,” col. 5 ll.1-3) when the readings of the sensor are indicative of the horizontal distance decreasing (the control unit of Ito et al. uses readings from the gap sensor 2 to selectively increase or decrease the 
	Regarding claim 11, the combination of Marvin et al. and Ito et al. further teaches:
An electronic safety actuator (ESA) (electronic safety actuator 40, figure 2, Marvin et al.) for actuating an elevator car safety (safety 24, Marvin et al.), the ESA comprising: 
	an ESA body (body A, image 1, above) vertically secured to the elevator car with horizontal maneuverability, 
	the ESA body defining a groove (groove B, image 1, above) through which a guide rail (guide rail 20, Marvin et al.), along which the elevator car moves vertically, is translatable; 
	a magnetic guide (left side of magnet unit 7, Ito et al.) operably disposed within the groove to exert magnetic force on the guide rail; 
	a sensor (sensor 2, Ito et al.) disposed within the groove to sense horizontal distance between the guide rail and corresponding portions of the ESA body; and 
	a control system (control unit, Ito et al.) configured to control the magnetic guide to exert the magnetic force in accordance with readings of the sensor to maneuver the ESA body horizontally.  
	Regarding claim 12, Marvin et al. further teach;
wherein the ESA body (body A) is formed to define horizontal grooves (grooves C) through which a fastener (fastener D) extends.  
	Regarding claim 13, Ito et al. further teach;
wherein the magnetic guide comprises one or more electro-magnets (electromagnets 71a, 73a, figure 6) respectively disposed in at least one of an upper portion of the groove, a lower portion of the groove and a middle portion of the groove (placement of magnet unit 7 could be situated in any of the upper, middle, or lower portions of the groove taught by Marvin et al.).  
	Regarding claim 14, Ito et al. further teach; 

	Regarding claim 15, Ito et al. further teach:
wherein the magnetic guide (left side of magnet unit 7) comprises: 
	one or more electro-magnets (71a, 73a) disposed in an upper portion of the groove; and 
	one or more electro-magnets (71a, 73a) disposed in a lower portion of the groove.  
	Ito teaches the claimed electromagnets, except for the repetition of the magnets in an upper section and a lower section.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an upper magnet unit (7) and a lower magnet unit (7) on the ESA body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. Ito et al. show multiple magnet units (7) on the elevator car in figure 3. An engineer designing an elevator system could choose to stack two magnet units on a single ESA body for redundancy, stability, and greater control of the actuator.
	Regarding claim 16, Ito et al. further teach:
wherein the magnetic guide (7) comprises: 
		one or more permanent magnets (72a) disposed in the upper portion of the groove 	to magnetically oppose the one or more permanent magnets (72a) therein; and 
		one or more permanent magnets (72a) disposed in the lower portion of the groove 	to magnetically oppose the one or more permanent magnets therein (corresponding poles 7a 	and 7b oppose each other).  
	Regarding claim 17, Ito et al. further teach:
wherein the magnetic guide comprises: 

	Regarding claim 18, Ito et al. further teach:
wherein the control system (control unit) is configured to control the magnetic guide to increase the magnetic force (“control unit for controlling exciting currents to electromagnets of the magnet units,” col. 5 ll.1-3) when the readings of the sensor are indicative of the horizontal distance decreasing (the control unit of Ito et al. uses readings from the gap sensor 2 to selectively increase or decrease the magnetic forces, and when coupled with the ESA body of Marvin et al., could be used to increase magnetic force upon decrease of horizontal distance).  
	Regarding claim 19, the combination of Marvin et al. and Ito et al. further teaches:
A method of operating an electronic safety actuator (ESA) of an elevator car, the method comprising: 	disposing a guide rail for translation within a groove (groove B, image 1, above) defined in an ESA body (body A, image 1, above), which is vertically secured to the elevator car with horizontal maneuverability; 
	generating magnetic forces (magnetic forces generated by electromagnets (71a, 71b, 73a, 73b, Ito et al.) and permanent magnets (72a, 72b, Ito et al.)) that are directed horizontally to maintain respective distances between the guide rail and complementary surfaces of the ESA body; 
	sensing the respective distances (sensor 2, Ito et al., senses distance between the guide rail and magnet unit 7); and 
	controlling the generating of the magnetic forces to maneuver the ESA body horizontally to maintain the respective distances (control unit of Ito et al. adjusts magnetic forces that would adjust horizontal distances between magnet units 7 and the guide rail when combined with Marvin et al.).  
claim 20, Ito et al. further teaches:
wherein the generating of the magnetic forces comprises at least one of:
	generating repulsive magnetic forces in opposite horizontal directions at an upper portion of the groove; 
	generating repulsive magnetic forces in opposite horizontal directions at a lower portion of the groove; and 
	generating repulsive magnetic forces in opposite horizontal directions at a middle portion of the groove (repulsive magnetic forces occur in opposite horizontal directions between poles 7a and 7b of Ito et al., and would occur at any of the upper, middle, or lower portions of the groove as required by design of the ESA).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5467850 A (Skalski), US 20070007083 A1 (Husmann), US 7575099 B2 (Oh et al.), US 20130248296 A1 (Husmann), and US 201302748298 A1 (Osmanbasic et al.) are cited to show elevator braking devices utilizing electromagnets. WO 2015191695 A1 shows a connected elevator safety and actuator with an electromagnetic device. WO 2017023926 A1 is another elevator safety and actuation system with an electromagnetic latch and connecting linkage.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654